Citation Nr: 0519751	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  03-24 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to May 
1972, and from November 1974 to November 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This case was previously before the Board in May 2004 at 
which time the case was remanded to the RO via the Appeals 
Management Center (AMC) to obtain additional clinical 
information.   

The issue on appeal was previously designated as entitlement 
to service connection for diverticulosis with irritable bowel 
syndrome.  In a January 2005 rating decision, the RO granted 
service connection for diverticulosis status post 
sigmoidoscopy.  In light of the January 2005 decision and 
since service connection for irritable bowel syndrome was not 
specifically granted, the issue has been rephrased as 
indicated on the title page, namely, entitlement to service 
connection for irritable bowel syndrome.  The Board intimates 
no prejudice to the veteran by proceeding in this manner.

 
FINDING OF FACT

Irritable bowel syndrome is not shown during service or until 
many years after service, it is not shown by competent 
medical evidence to be related to the veteran's period of 
military service.       


CONCLUSION OF LAW

Irritable bowel syndrome was not incurred in or aggravated by 
the veteran's active military service. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002);38 C.F.R. §§ 3.102, 3.159, 3.303  
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

In this case, regarding the issue of service connection for 
irritable bowel syndrome, a substantially complete 
application to reopen the veteran's claim of service 
connection for diverticulosis with irritable bowel syndrome 
was received in November 2000. The RO afforded the veteran 
notice and assistance under the VCAA in July 2001. The RO 
provided this notice prior to the March 2002 rating denial of 
the claim on appeal. The veteran was also afforded VCAA 
notice in the June 2003 Statement of the Case, and in a May 
2004 letter from the RO.  In this regard, the Board is 
certain that adequate notice requirements of the VCAA have 
been provided in compliance with VA statutory obligations 
considered in Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005). 

The Board also finds that with respect to the veteran's claim 
on appeal, there has been substantial compliance with the 
assistance provisions set forth in the law and regulations, 
VCAA.  The veteran's service medical records are of record, 
as are private, and VA clinical records. The veteran has also 
been afforded a VA medical examination for an opinion 
regarding his claimed disability.  Further, the Board has 
reviewed the evidence of record. With respect to providing 
assistance to the veteran it is also noted that he has been 
notified of the applicable laws and regulations, which set 
forth the criteria for new and material evidence and service 
connection.  The discussions in the rating decisions and 
statements of the cases have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).


Factual Background

Medical records from the veteran's periods of active service 
are negative for any complaints or findings referable to a 
gastrointestinal disorder, including irritable bowel 
syndrome.  

A VA medical examination was performed in January 1978.  The 
veteran complained that his stomach hurt all the time, and 
that it seemed to be worsening. The veteran also complained 
of bleeding with bowel movements.  It was reported that he 
obtained tablets from a doctor that were like Maalox, and 
that he quit drinking Cokes which helped.  He that he had had 
less trouble with his stomach during his second enlistment, 
and that his symptoms were disappearing.  It was stated that 
he used to get cramps that were like gas in the middle of the 
night, and that he ended up using the bathroom in the 
following half an hour.  A physical examination revealed no 
abnormalities.  Medical studies and the pertinent diagnoses 
were limited to findings of moderately severe diverticulosis.  

A private medical record dated in May 1998 shows that the 
veteran presented with complaints of abdominal pain and 
possible diverticulosis.  It was reported that during service 
he had "crampy" lower abdominal pain, and that he was 
informed that he probably had irritable bowel syndrome.  
Private medical records show that in June 1998, the veteran 
reported complaints of a 20-year history of lower abdominal 
pain and discomfort.  Diverticulosis and sigmoid 
diverticulitis were diagnosed and a sigmoid colectomy was 
performed in June 1998.  

Private clinical records from September 1998 reveal the 
veteran's continued complaints of abdominal pain attributed 
to diverticular disease of the transverse colon.  A November 
1998 upper GI test was negative.  Private medical records in 
February 1999 reveal the veteran's complaints of rectal 
bleeding and abdominal pain.  The diagnostic assessment 
indicated that the veteran had symptoms due to diverticular 
disease and an element of IBS (irritable bowel syndrome).    

Private medical records through March 2000 reveal irritable 
bowel syndrome as a diagnosis for the veteran's continued 
abdominal symptoms.  A National Guard medical record dated in 
November 2000 shows that the veteran was recommended for 
separation from service due to irritable bowel syndrome.  

In a statement from a private physician dated in October 2001 
and received in December 2001, it was reported that the 
veteran had irritable bowel syndrome and diverticulosis.  It 
was stated that there was excellent evidence that the veteran 
had both conditions during service, and his abdominal 
symptoms were due to irritable bowel syndrome.  The physician 
stated that it was uncertain but unlikely that the veteran's 
diverticulosis was responsible for symptoms prior to the 
1990's and may never have caused any symptoms, since symptoms 
of irritable bowel and diverticulosis are often the same.  

In the veteran's December 2002 notice of disagreement, he 
indicated that the physician who offered an opinion in his 
case had reviewed his claims file.

In a February 2004 statement, a private physician reported 
that he had reviewed the veteran's medical records from 1998 
through 2000, along with a statement from the veteran and his 
spouse.  It was opined that the veteran had irritable bowel 
syndrome plus diverticular disease, and that according to the 
veteran's medical records his symptoms began and became worse 
during service when he was under considerable stress.  The 
physician concluded that the veteran's irritable bowel 
syndrome was service connected.  

A VA medical examination was performed in December 2004.  The 
physician reported that the veteran's claims file was 
reviewed extensively.  It was noted that service records were 
absent for pertinent medical information.  The examiner did 
not agree that there was excellent evidence that the veteran 
had irritable bowel syndrome while he was in the military.  
It was reported that symptoms reported by the veteran at the 
1978 VA medical examination shortly after service, were not 
consistent with irritable bowel syndrome.  He indicated that 
a diagnosis of irritable bowel syndrome was generally made if 
symptoms could not be explained by other pathology, and if 
other tests for gastrointestinal disease were negative.  

The physician also stated that the next medical records after 
1978 were from 1998, and those records showed severe 
diverticulitis and chronic diverticulitis changes were 
confirmed pathologically.  He opined that in fact the 
pathology report showing chronic inflammation of the 
diverticula did not support the contention that the veteran's 
symptoms, over the last 20 years, were from irritable bowel 
syndrome rather than diverticular disease.  While the 
veteran's symptoms had been reported as more severe than 
would be explained by merely diverticular disease, and 
irritable bowel syndrome had been diagnosed the physician 
opined that, from the medical records he had reviewed, he did 
not find any evidence that irritable bowel syndrome was 
actually present while he was in the military or in the 
period soon after his military discharge.  It was stated that 
the veteran's abdominal pain symptoms were more consistent 
with diverticular disease than with irritable bowel syndrome, 
though it could be related to either.  

In the diagnosis, the physician indicated that the veteran 
probably had diverticular disease in service, and as 
indicated previously, there was not excellent evidence that 
that the veteran had symptoms of irritable bowel syndrome in 
the military.  It seemed more probable than not that the 
irritable bowel syndrome had developed in more recent times 
and that his current abdominal pain was from some combination 
of his diverticular disease and some element of irritable 
bowel syndrome as well. 


Analysis 

Preliminarily, it is important to note that the question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits. See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also VA 
O.G.C. Prec. Op. No. 5-92 (Mar. 4, 1992) (published in 57 
Fed. Reg. 49,744 (1992" (In appeals from decisions in which 
the agency of original jurisdiction denied a reopened claim 
for service connection after a finding of new and material 
evidence to reopen the claim, the Board of Veterans' Appeals 
has the authority to determine on a de novo basis whether the 
claim had been properly reopened.)   

A review of the record shows that the Board denied service 
connection for a stomach disability in May 1979, and that a 
rating decision in September 1998 denied service connection 
for diverticulosis.  The September 1998 rating was the last 
final disallowance of that claim.  The veteran's reopened 
claim was for service connection for diverticulosis with 
irritable bowel syndrome.  Service connection for 
diverticulosis was recently granted RO, and as a result, 
service connection for irritable bowel syndrome is to stand 
on its own on appeal.  Contemplating the 1979 Board denial, 
the current claim of service connection for irritable bowel 
syndrome could be contemplated as a stomach disorder.  
However, in June 2003 a Decision Review Officer (DRO) 
reopened the veteran's claim for service connection for 
diverticulosis with irritable bowel syndrome.  The Board 
agrees that new and material evidence has been received in 
this regard, considering 38 U.S.C.A. § 5108, wherein a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.  Considering the procedural posture as indicated 
above, the Board will proceed with adjudication of the case 
on the merits.    

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. See 38 C.F.R. § 3.303(d).
      
In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The record shows that the veteran's service medical records 
are absent for any complaints or findings referable to 
irritable bowel syndrome or any other gastrointestinal 
disability for that matter.  However, shortly after service, 
the veteran's gastrointestinal complaints with a history of 
complaints dating to service were reported. At that time, in 
1978 diverticulosis was diagnosed.  It is important to note 
that irritable bowel syndrome was not a part of the diagnosis 
shortly after service.  In fact irritable bowel syndrome was 
not suggested as a diagnosis until many years later.  
Subsequent to a colectomy due to diverticulitis of the 
sigmoid that was performed in 1998, the veteran reported 
continued abdominal complaints.  By early 1999 irritable 
bowel syndrome was suggested as a diagnosis, which is more 
than 20 years after the veteran's last period of military 
service.  

The veteran asserts and he has reported that his irritable 
bowel disorder began during service and that he was informed 
during service that he had irritable bowel disorder.  The 
Board notes that where the determinative issue involves 
medical causation, it has been held that lay testimony is 
insufficient evidence because laypersons generally lack the 
expertise necessary to opine on matters involving medical 
knowledge. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the veteran's assertions with respect to 
the development of irritable bowel disorder during his 
service period(s) is not considered competent evidence.  
Further, as indicated previously, there are no medical 
records from service that support his assertions.  

It is particularly noteworthy in terms of positive evidence 
that the record includes medical opinions from private 
clinicians opining that the veteran's reported abdominal 
symptoms during service were in fact symptoms of irritable 
bowel syndrome, and that the veteran's irritable bowel 
syndrome began in service.  In this regard, it is imperative 
to note that the Board may only consider independent medical 
evidence to support its findings.  Colvin v. Derwinski, 1 
Vet. App.171 (1991).  However, it is also noted that the 
Board is not required to accept the medical authority 
supporting a claim.  It must provide its reasons for 
rejecting such evidence and, more important, must provide a 
medical basis other than its own unsubstantiated conclusions 
to support its ultimate decision. Hayes v. Brown, 9 Vet. App. 
67 (1996 ).  

The veteran asserts that a least one physician had use of his 
claims folder in rendering an opinion indicating that his 
irritable bowel syndrome began during service.  While the 
veteran' credibility is not questioned, it must be mentioned 
that scrutiny of both clinician's opinions indicates that 
they are devoid of references or discussion relative to the 
veteran's service medical records.  Further, from a review of 
those records, it is apparent that the private physicians' 
statements rely heavily on clinical records many years after 
the veteran's period of service, and are based on a medical 
history provided from the veteran and his spouse.  The Court 
has held that post service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence. Grover v. West, 12 Vet. App. 109, 
112 (1999). Also, bare transcription of lay history, 
unenhanced by additional comment by the transcriber, is not 
competent medical evidence merely because the transcriber is 
a health care professional. LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  A medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty. Bloom v. 
West, 12 Vet. App. 185, 187 (1999). 

In sharp contrast, a VA physician has specifically documented 
use of the veteran's claims file in rendering a medical 
opinion on the issue at hand.  The VA physician has rendered 
the opinion with rationale based on review of the veterans' 
service medical records, as well current clinical data, 
including post service and current medical findings. The VA 
clinician has opined, in contrast to one private physician's 
opinion, that there was not excellent evidence that the 
veteran had irritable bowel syndrome during service; that the 
veteran's reported symptoms during service and symptoms by 
medical evidence shortly after service were not consistent 
with irritable bowel syndrome; and more likely that the onset 
of his irritable bowel syndrome was more recent.  The VA 
clinician's opinion is more persuasive, with rationale and 
analysis supported by medical evidence and specific use of 
information from the claims folder. 

Based on the foregoing, the Board is compelled to conclude 
that the veteran's irritable bowel syndrome is not shown 
during service or until many years after service, and it is 
not shown by competent medical evidence to be related to the 
veteran's period of military service.    

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

In the present case, the weight of the evidence is against 
the veteran's claim, and service connection for irritable 
bowel syndrome is not warranted.  It should be noted, 
however, that as the symptomatology for both diverticulosis 
and irritable bowel syndrome overlap, most of the veteran's 
gastrointestinal complaints will be encompassed in the rating 
assigned for his service-connected diverticulosis status post 
sigmoidectomy.  




ORDER


Service connection for irritable bowel syndrome is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


